      Case 3:19-cv-21316-MAS-TJB Document 5 Filed 03/24/20 Page 1 of 1 PageID: 26




                                      UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEW JERSEY
     ----------------------------------------------------------
     ELAINE WANG,                                               :
                                                                :
                       Plaintiff,                               : Civ. No. 3:19-cv-21316-MAS-TJB
                                                                :
     v.                                                         :
                                                                :
     FOAMIX PHARMACEUTICALS LTD.,                               :
     DR. STANLEY HIRSCH, STANLEY STERN, :
     REX BRIGHT, DR. ANNA KAZANCHYAN, :
     TONY BRUNO, DAVID DOMZALSKI,                               :
     DR. AARON SCHWARTZ, and SHARON                             :
     BARBARI,                                                   :
                                                                :
                       Defendants.                              :
     ---------------------------------------------------------

                                    NOTICE OF VOLUNTARY DISMISSAL

            Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

     Procedure, Plaintiff hereby voluntarily dismisses her individual claims in the above-captioned

     action (the “Action”) with prejudice. Because this notice of dismissal is being filed with the

     Court before service by Defendants of either an answer or a motion for summary judgment,

     Plaintiff’s dismissal of the Action is effective upon filing of this notice.

     DATED: March 24, 2020                                Respectfully submitted,

                                                          WOLF HALDENSTEIN ADLER
                                                          FREEMAN & HERZ LLP

                                                          /s Gloria Kui Melwani
                                                          Gloria Kui Melwani (GM5661)
                                                          270 Madison Avenue
                                                          New York, New York 10016
                                                          Tel: (212) 545-4600
                                                          Fax: (212) 686-0114
                                                          Email: melwani@whafh.com
                                                          Attorneys for Plaintiff
So Ordered this 24th day of March, 2020.

__________________________________
 Honorable Michael A. Shipp, U.S.D.J.
